Citation Nr: 1229312	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in New Orleans, Louisiana.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service connection for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

A July 2007 letter explained how VA assigns disability ratings and effective dates, and the Veteran's claim was readjudicated by way of an April 2008 Statement of the Case .  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, and VA treatment records are all in the claims file.  The Veteran has not identified any outstanding records relevant to his claims.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran was provided with a VA examination in February 2011 relating to his claim.  The examination report reflects that the examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided detailed reasoning for her conclusions.  The Board notes, however, that during the pendency of the Veteran's claim, the regulations pertaining to service connection claims for PTSD were amended with regard to establishing a stressor occurred.  See 38 C.F.R. § 3.304(f)(3) (2011).  The Board also acknowledges certain inadequacies cited by the Veteran in February 2011 correspondence.  Based thereon, a new VA examination was provided in May 2011.  The May 2011 opinion answered all of the questions posed by the RO, including addressing the Veteran's alleged stressors under the new criteria in amended 38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that the February 2011 and April 2011 VA examination reports are sufficient upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran served on active duty in the Air Force from January 1966 to May 1969.  He claims that he has PTSD as a result of several reported stressors while he served in Thailand in 1968.  

The Veteran served as an aircraft mechanic, and later a crew chief, on the Korat AFB in Thailand.  He alleges that on one occasion in 1968, he was off base with some fellow airmen and became caught in a crowd where he heard gunshots fired and saw the Thai police load dead bodies onto jeeps (at the time he did not know if the melee involved Vietnamese spies).  See VA Examination report, February 2011.  He also generally has asserted witnessing shootings and hand grenade attacks by Vietnamese, and that he had to be vigilant when he went into town for these attacks.  See Form 9, April 2008; Stressor Statement, October 2006.  The Veteran also alleges that another stressor involved watching films of pilots firing at targets and seeing people being hit by ordinance rounds, being burned by napalm, and being "blown apart" (although these films did not disturb him until many years later).  See Form 9, April 2008.  He also alleges that another stressor involved when they had air loops and he had to travel back down the flight line and get all the planes in the air in the event of an attack (and also bunkering down in a three foot high barrack).  See Hearing Transcript at 4.  Finally, the Veteran asserts that he would panic when pilots would return to base with bombs that did not jettison (live bombs).  See Stressor Statement, April 2008.

As an initial matter, it is noted that the Veteran has never asserted that he served in country in Vietnam or that he ever engaged in combat, and there is no other evidence suggesting that the Veteran ever had combat service; as such, 38 U.S.C.A. § 1154(b) is not for application.  The Veteran's DD Form 214 does not reflect that he received any medals indicative of combat service.  Therefore, in order for service connection for PTSD to be awarded, a claimed stressor generally must be corroborated.

In this regard, the Board recognizes that 38 C.F.R. § 3.304(f)(3) was amended during the pendency of this claim, which amended provision provides that if a claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date).  For purposes of 38 C.F.R. § 3.304(f)(3), "fear and hostile military or terrorist activity" means that a "veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others,..., and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  The event or circumstances include (but are not limited to), actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; or attack upon friendly aircraft.  

The Board finds, however, that the Veteran's claimed stressors are not related to "fear of hostile military or terrorist activity" as contemplated by the aforementioned language.  As such, the Board finds that the amended provisions of 38 C.F.R. § 3.304(f)(3) are not applicable in the instant case so as to establish his claimed stressors.  With regard to the gunshots and dead bodies he saw off base in 1968, the Board notes that the Veteran himself admitted to the VA examiner in February 2011 that he had no combat and that Korat was not in a war zone.  Also, the Veteran himself admits that he only saw Thai police and, at times, only cites the presence of Thai police and never mentions any possible involvement by Vietnamese "spies."  Therefore, the Board finds that this claimed stressor does not involve fear of military or terrorist action (as the Thai police do not constitute military or terrorists as contemplated by the regulation).  With regard to his general assertion that he witnessed shootings and hand grenade attacks by Vietnamese, again, the Veteran himself reported to the February 2011 VA examiner that he did not serve in a war zone and did not engage in any combat; therefore, the Board finds this report to be not credible.  With regard to his alleged stressor involving the films, the Board notes that this does not come within the scope of the regulation because it does not involve any actual or perceived live threat.  With regard to the stressor involving air loops and fear of attack, again, the Veteran himself admitted that he did not serve in any war zone or engage in any combat, and in that regard, the Board further adds that the Veteran never cited one instance involving an attack on the Korat air base.  With regard to his assertion that pilots would return to base and land with live bombs, the Board finds no support in the record for this assertion.  Even assuming, arguendo, the credibility of these statements, such an event as a plane landing with live bombs attached to the wings does not constitute a stressor involving fear of hostile military or terrorist activity as contemplated by amended 38 C.F.R. § 3.304(f)(3).  While it could be argued that such an event could possibly involve a perceived threat of the physical integrity of another, there is no suggestion in the other evidence of record that he experienced a psycho-physiological state of fear, helplessness, or horror related to the claimed plane landings.  Finally, the Veteran reported for the first time at the Board hearing that he experienced the stressor involving the air loops, and did not report any other stressors at the hearing.  Similarly, the Veteran gave different reports of what constituted his stressors on his stressor statement versus his February 2011 VA examination.  The Board finds that the inconsistencies in his stressor statements tend to cast doubt as to the credibility of his claimed stressors.  Moreover, the Board notes that none of the Veteran's reported stressors are corroborated by any of his service personnel or treatment records.  

With regard to actual corroboration of the Veteran's claimed stressors, a March 2007 formal finding by the RO reflects that the Veteran did not submit information specific enough to submit to the U.S. Army and Joint Service Records Research Center (JSRRC) for corroboration.

The Board also notes that although the Veteran's representative reported at the Board hearing (at 2) that the RO had conceded the Veteran's reported stressors, that is not the case herein (transcribed as "considered" in the transcript).  Rather, while the Board does acknowledge that the February 2011 VA examination report notes a "conceded stressor" of the Veteran being a "F-105 fighter bomber," the Board finds that, when taken as a whole, it is clear that this particular notation in the VA examination report was a mere error in transcription.

Even if the Board were to concede the Veteran's claimed stressors in light of newly amended 38 C.F.R. § 3.304(f)(3), the Board further finds that the Veteran does not have PTSD.  The February 2011 VA examination report reflects the Veteran's reported history in service of serving in the Air Force in Thailand but not Vietnam, that he was never in combat, and that he was an aircraft mechanic crew chief.  He reported that he was stationed at the Korat AFB, which he reported was not in a war zone.  The first PTSD stressor noted in the report was an incident in Korat in 1968 when he was caught in a crowd where Thai police were loading dead bodies into jeeps and he heard gunfire, and he reported that he experienced intense fear, helplessness, and horror.  A second stressor noted in the report involved films of targeting being fired upon that the Veteran viewed with fellow airmen that he described as a sort of "pep rally" at the time, and that, when viewing the films, he felt good about them.  

Post service, the Veteran reported that his first wife of 22 years died in 1988, and that he remarried for 18 years but that he was presently in the process of obtaining a divorce.  He reported that he had no friends or interaction with people other than his two children, his wife, and people in his PTSD support group (except for volunteer work at the VA medical center a few days a week).  He reported social self-restriction and constriction.  

Objective examination revealed that his affect was constricted, his mood was anxious, sleep impairment was noted with insomnia and nightmares, panic attacks, and poor impulse control without episodes of violence.  In this regard, the Board acknowledges that, per the Veteran's subsequent statement and several other treatment records, he has apparently experienced outbursts of violence.  The Veteran's memory was noted as mildly impaired.  

The examiner noted that the Veteran experienced persistent re-experiencing of the traumatic event, including recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, and intense psychological distress and physiological reactivity at exposure to cues.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness was noted, including efforts to avoid thoughts of the trauma, efforts to avoid activities, places, and people that arouse recollections of the trauma, inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future.  Persistent symptoms of increased arousal included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response.  It was noted that the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that there was no objective clinical evidence to support the clinical presence of PTSD (on examination).

Extensive testing was noted, including a PTSD interview, the MMPI2, MCMI3, BDI2, BAI, and AUDIT.  The examiner opined that the Veteran's test scores were inconsistent with a diagnosis of PTSD.  Rather, the examiner noted that the Veteran's protocols were consistent with a mood disorder, anxiety disorder, and severe personality disorder.  The examiner noted that the Veteran's MMPI2 results were invalid, indicating extreme exaggeration that the examiner opined called into question the validity of the remaining protocols.  The examiner recorded diagnoses of generalized anxiety disorder, dysthymic disorder, and personality disorder not otherwise specified with prominent schizoid features and prominent avoidant features.

The Veteran was provided with another VA examination in April 2011.  The examiner noted the Veteran's history of being a widower since 1988, and then remarrying for 18 years but divorcing recently.  The examiner noted the Veteran's service, and that he was stationed in Thailand, not Vietnam, and that he was not involved in any combat or stationed in any hostile area, but that he reported traumatic events there.  The examiner noted that the Veteran's stressors had not been corroborated.  The Veteran was initially diagnosed with PTSD in 2006 by Dr. B. at the VA medical center.  The examiner noted that there was no clear evaluation of the Veteran's stressors in the VA treatment records.  The Veteran had continued treatment with Dr. B. and a Dr. J.C. at the VA medical center in a group therapy setting, as well as by Dr. M.B. for individual therapy.  The fact that psychological testing showed invalid results reflective of symptom exaggeration during the February 2011 VA examination was commented upon by the examiner.  It was then opined that although a diagnosis of PTSD is shown in the Veteran's VA treatment records since 2006, further evaluation by the February 2011 VA examiner did not support a full diagnosis, but rather, she gave a diagnosis of generalized anxiety disorder, dysthymic disorder, and a personality disorder.  The examiner also noted that the MCMI testing showed a high degree of disclosure and endorsement of depression and anxiety, and the highest scale was for dysthymia.  

The April 2011 examiner addressed the Veteran's February 2011 "rebuttal letter" listing out specific complaints about the February 2011 VA examination.  The examiner also acknowledges that the Veteran met with Dr. M., the chief of psychology at the VA Medical Center, to air his grievances with the February 2011 VA examination, and that Dr. M. did agree that a new VA examination was indicated (and, in this regard, the Board acknowledges certain mistakes in the February 2011 VA examination report noted by the Veteran, such as the statement that he was not under treatment at that time).  During this examination, the examiner went over the Veteran's grievances with him regarding the prior examination, and he provided the Veteran with an opportunity to indicate any additional information or differing opinions that he might have.

The April 2011 examiner noted that the Veteran was presently being treated at the VA Medical Center, including with certain medications.  He also noted the Veteran's reported history of treatment in the 1990s when he was prescribed Zoloft and Prozac for depression, and that he subsequently received treatment at the VA medical center beginning in 2006.  The Veteran reported that he did not have any problems for a long time after service, until people began asking him why he was so depressed in the mid-1990s.  The Veteran did not recall any symptoms before that time.

With regard to his claimed stressor involving the films, he reported that he actually felt great about watching the footage in service, but he is now racked with guilt over it.  The April 2011 examiner noted that these symptoms were inconsistent with the Veteran's lack of remorse or guilt for his outbursts of anger at people, which he reported were his current primary symptoms.  The Veteran reported homicidal thoughts, and expressed a sense of entitlement, projection of blame, chronic problems with authority, and a lack of concern with the welfare of others.  The examiner noted that his homicidal thoughts were inconsistent with his extreme guilt over being tangentially involved in the death of the enemy in Vietnam.

The April 2011 examiner again noted that the Veteran described symptoms of major depression, including feeling unhappy, which was accompanied by crying during the examination, anhedonia, increased appetite with weight gain, feelings of worthlessness, reduced concentration, hypersomnia, and periods of insomnia.  Again, the examiner noted that the Veteran reported an onset of symptoms in the 1990s after the death of his first wife.  The Veteran also reported passive thoughts of suicide.  The Veteran also described symptoms of anxiety, with feelings of restlessness, feeling overwhelmed, worry, and intermittent panic attacks.

When questioned about his PTSD symptoms, the Veteran reported that he has nightmares a few times per week about "gooks chasing me," although the examiner noted "this, of course, never happened."  He also reported dreams of things blowing up.  He avoided thinking about his service and avoided television programs about it.  He described social withdrawal and interpersonal detachment and callousness, which the examiner attributed to the Veteran's personality disorder.  

The Veteran also described feeling at times like he was a different person, and that when he gets angry he wondered if he was being possessed by the devil.  The examiner emphasized that psychological testing on the last examination showed indications of exaggeration of symptoms, suggesting that the Veteran's report of symptoms was not likely consistent with his actual experience.

During the April 2011 examination, the Veteran reported being stationed at the Korat AFB in Thailand; however, he also "frequently refers to Vietnam and being in Vietnam even though he was stationed in Thailand."  The Veteran reported watching films in service of pilots blowing up targets and seeing body parts in the explosions, although he reported again that he felt good about it at the time; only many years later did he feel extreme guilt.  The Veteran also reported the incident involving the Thai police, although it was noted that the Veteran was not sure whether the Vietcong were doing the shooting at the time, and that he reported seeing four or five dead bodies.  The examiner, in addressing the provisions of amended 38 C.F.R. § 3.304(f)(3), noted that while this latter stressor involved fear for the Veteran's life and that he reported that he believed it to be the enemy shooting, it was up to legal interpretation as to whether it involved the enemy.  The examiner opined that of all the post-military stressors noted in the February 2011 report, the most significant was the loss of his first wife of 22 years to a brain tumor.  He opined that this likely contributed to the onset of his depression, which emerged within a few years of that loss.  

The Veteran presented as somewhat guarded during examination, and the examiner noted that rapport was difficult to establish.  He revealed some paranoid tendencies and expressed that he became possessed at times when extremely angry.  His affect shifted from overt anxiety to irritability to depression.  The examiner noted his hands showed a tremor but that the presentation was odd, with his palms faced inward and drooped downwards, atypical of what the examiner had seen in his experience.  The Veteran described moderate to severe social impairment due to depressive symptoms, anxiety, and maladaptive personality traits.  The examiner noted that the Veteran's anger outbursts were a part of his antisocial personality traits.  

The April 2011 examiner noted the Veteran's list of complaints with the last VA examination and that he had indicated that he was confused by it.  The examiner noted, however, that upon questioning during this examination, he admitted that he did in fact understand all of the questions posed at the last examination, but that he was confused by what the prior examiner was trying to get at with the questions.  The Veteran also admitted that he was accurate in his responses to all of the testing questions posed at the last examination with regard to the prior two weeks.  The Veteran expressed that he would have endorsed more severe symptoms if he had expanded his time reference.  The examiner opined, however, that because the testing was invalid and suggestive of overreporting of symptoms, he did not feel it was necessary to readminister testing.

The examiner opined that because psychological testing on the last examination was reflective of symptom exaggeration and overreporting, the Veteran's reported symptomatology could not be taken at face value.  Regardless, the examiner noted that the Veteran did not describe symptoms fully meeting criterion A for a diagnosis of PTSD.  The examiner noted that the reported stressor involving watching the films did not involve experiencing or directly witnessing an event involving extreme fear, horror, and helplessness, and furthermore that he did not experience any negative feelings about the films until years later.  He also added that support for vicarious trauma is equivocal in literature.  While the examiner noted that the Veteran reported feeling fear with regard to the shooting incident, there was no evidence to support such in the record and, regardless, the Veteran reported to the examiner that his primary re-experiencing symptoms relate to the films, not the shooting incident.  The examiner recorded diagnoses of a major depressive disorder, recurrent, moderate to severe, and anxiety disorder, not otherwise specified, as well as a personality disorder, not otherwise specified, with schizoid, avoidant, antisocial, and paranoid traits.  The examiner acknowledged that the PTSD stressor confirmation requirements were relaxed shortly prior to the February 2011 examination, but that the veteran nonetheless did not meet the criteria for a PTSD diagnosis.  The examiner noted again that there was objective evidence of exaggeration and overreporting of symptoms, which brought into question the credibility of the Veteran's reported symptomatology.  The examiner further added again that he spent extra time with the Veteran to elicit additional information in light of his list of grievances with the prior examination, and that the examiner was "struck" with the disconnect with his reported extreme anger, resentment, and callousness, versus claims that he feels extreme guilt over being tangentially involved in killing enemies in service.  The examiner went on to note that the veteran "indeed has deep personality pathology driving much of the observed symptomatology."  

The Board finds the opinions of the February 2011 and April 2011 VA examiners to be the most probative evidence of record with regard to whether the Veteran has PTSD.  The examiners reviewed the claims file, interviewed the Veteran, elicited a detailed history from him, and gave a detailed, thorough rationale for their conclusions.  While the Board acknowledges some inaccuracies noted by the Veteran with regard to the February 2011 VA examination report, including but not limited to the notation that essentially the Veteran was not receiving psychological treatment at the time, the Board notes that these notations do not negate the objective testing results, and most importantly, the fact that the subsequent re-examination report from April 2011 reflects the same opinion as the prior examiner that the Veteran does not meet the DSM-IV criteria for PTSD.  The Board notes that there is no medical evidence of record that approaches the level of detail provided in each of these VA examination reports, or that reflects any notations regarding any objective testing performed.  

The Board acknowledges VA treatment records dating back to 2006 that reflect that the Veteran presented for treatment of symptoms of depression and anxiety and that he was diagnosed with PTSD by Dr. B. and thereafter attended some PTSD group treatment led in part by Dr. B.  The Board also acknowledges that, after the February 2011 examination, the Veteran went to Dr. B. with his grievances about the February 2011 VA examiner's report and that Dr. B. wrote a June 2012 letter on his behalf in which he opined that the Veteran does have PTSD.  In his June 2012 letter, Dr. B. notes the Veteran's stressors as involving pulling pins on bombs, which the Board notes is a different stressor than that reported to the VA examiners or in his stressor statement, as well as fear of life because of base attacks, although the Board notes again that the Veteran reported to a VA examiner that his base was not in a war zone and that he did not engage in any combat.  The claimed stressor of planes landing at base with live bombs was again noted, but for the reasons noted above, the Board assigns this stressor little probative value.  In any event, the Board notes that this letter, as well as the VA treatment records do not specifically address the DSM-IV criteria nor do they reflect that any objective testing was ever performed.  Therefore, in light of the above, the Board ultimately places more probative weight on the more thorough evaluations performed by the VA examiners and their more detailed reports based on psychological testing.

The Board has considered the Veteran's reported symptomatology.  Certainly, he is competent to describe symptoms capable of lay observation, such as experiencing nightmares, and to that extent, his reports of his symptoms are entitled to some probative weight.  However, as a layperson, he is generally not capable of opining on matters requiring medical knowledge, to include attributing his symptoms to a particular psychiatric disorder such as PTSD as defined by the DSM-IV criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds his assertions to be far less probative than the VA opinions discussed above.

Therefore, because the Board finds that the preponderance of the evidence is against a finding that the Veteran has PTSD, service connection for this disorder cannot be awarded.  See Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD, and the benefit-of-the-doubt rule provided in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The May 2007 rating decision appealed herein also separately denied entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depression.  The Board acknowledges that the Veteran, on his notice of disagreement, only noted that he disagreed with the denial of service connection for "PTSD" specifically.  The Board finds, however, that in light of various statements of the Veteran made within one year of the May 2007 rating decision in which he continued to report experiencing depression and anxiety, and in light of the recent diagnoses of depression, anxiety, and dysthymia in the two recent February and April 2011 VA examination reports, the issues to which the notice of disagreement and subsequent appeal relate should be broadened under Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include not just service connection for PTSD but also the separately denied issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and dysthymia.  

No Statement of the Case (SOC) has been issued relating to the claim for service connection for an acquired psychiatric disorder other than PTSD.  Therefore, this matter must be remanded so that an SOC may be issued by the RO relating to the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Hearing Transcript at 10.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Board notes that it has considered whether it would be more appropriate in this particular case to merge and recharacterize the two issues on appeal as one issue for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and dysthymia.  In this particular case, however, the Board finds that the issue of entitlement to service connection for PTSD is more than ripe for a decision, as the claims file contains two very recent and detailed VA examinations dated in February 2011 and April 2011 addressing the Veteran's claim for PTSD, and the claim was readjudicated by the RO by way of a February 2012 Supplemental Statement of the Case (SSOC), such that a remand of this issue would only serve to unreasonably delay adjudication of that claim.  The Board adds that adjudication of the PTSD issue does not serve to prejudice the Veteran with regard to further review of the claim for service connection for an acquired psychiatric disorder other than PTSD, as the Veteran is being provided with further opportunity to submit evidence in support of his claim and for readjudication by the RO followed by further Board review.  Finally, the Board notes that while it finds that expanding the scope of the Veteran's notice of disagreement and appeal is appropriate in this case, citing to Clemons, the Board notes that this case is in some respects distinguishable from the procedural posture of Clemons because that case involved only a claim for service connection of PTSD, and no separately adjudicated issue involving any other psychiatric disorder.  In Clemons, the Court held that broadening the scope of the PTSD claim to include other psychiatric disorders was most appropriate essentially in order to provide the Veteran with an opportunity to have entitlement to service connection for certain psychiatric disorders other than PTSD fully developed and reviewed by the Board in the first instance.  In this case, entitlement to service connection for an acquired psychiatric disorder other than PTSD has been separately claimed, adjudicated, and denied by the RO, and it is being remanded herein so as to afford the Veteran the opportunity for further development of the claim and for further appellate review.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC addressing the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, dysthymia, and anxiety.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


